DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on November 30, 2022.  Primary Examiner acknowledges Claims 2-29 are pending in this application with Claims 2-6, 10, 11, 14, 16, and 19-21 having been currently amended, Claims 24-29 having been newly added, and Claim 1 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of tub flanges extending laterally from respective side walls of the tub” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In particular, all of Applicant’s drawings show a singular flange (52) circumferentially extending about the tub (30) for insertion into the base (40), wherein side regions of the tub (30) having the flanges (52/52) have separate connection regions on the base with catches (44/44).  Despite Applicant’s disclosure to this “pair of tub flanges” (Claim 2) or “second tub flange” (Claim 28), the resultant effect is that the disclosure does not support separate and distinct structures of the tub flanges absent an interconnection therebetween - rather the disclosure relies on a circumferentially oriented tub flange wherein the side regions of the tub flanges which engage with the base flanges are given the nomenclature of “tub flanges” despite the structures being a circumferential structure.  Saying it another way, Applicant’s disclosed “tub flanges” are actually the particular region of the tub flange which engages the base flange, with no prohibitions to the remaining regions not engaged by the base flange to extend circumferentially around the remaining tub.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thudor et al. (2003/0066526).
As to Claims 2 and 29, Thudor discloses a positive airway pressure device (Figures 1, 2, and 4 , “Referring to FIGS. 1 and 2, a first preferred embodiment of a CPAP machine and corresponding water chamber is shown” Para 0052) configured to deliver a pressurized flow of respiratory gases to a patient’s airways (“patient outlet being in fluid connection with or adapted to make fluid connection with a breathing conduit for delivery of humidified gases to a patient.” Para 0013), the positive airway pressure device (Figures 1, 2, and 4) comprising: a flow generator (3, Figures 1 and 2) comprising: a blower (“airflow from the blower” Para 0055) configured to pressurize the flow of respiratory gas; a blower outlet passage (via arrows near 4 which engages 2, “In use air from the CPAP machine blower exits through outlet port 4, and enters the chamber 2 through inlet port 5.” Para 0056) that terminates at an outlet opening (4), the blower outlet passage (via arrows near 4 which engages 2) being configured to convey the pressurized flow of respiratory gas from the blower (“blower”) and comprising: a central portion (41, “Complementary notches 41 are provided in the inwardly extending flanges 36 of the chamber inlet and outlet.”); a flexible sealing portion (36, “To this end the inlet 27 and outlet 28 ports of the water chamber may be provided with an inwardly perpendicularly extending annular flange 36 at the inner end thereof and the inlet/outlet extension tubes 38 may include similar perpendicularly outwardly extending flanges 37 from one end of the generally tapering tubular body 46. The flanges act together as sealing flanges in the fitted and assembled condition.” Para 0076) attached to the central portion (41), the flexible sealing portion (36) being more flexible than (“The flanges act together as sealing flanges in the fitted and assembled condition. To retain the extension tubes in the assembled condition, against both translational and rotational movement several securing mechanisms may be provided. … To secure the tubes against translational movement, and in a sealing condition between the sealing flanges, a plurality of retaining clip protrusions 39 may be provided spaced around the circumference of the tubular body of the extension tubes which co-operate with the inlet/outlet flange 36.” Para 0076 and “In fitting the extension tubes 38 the protrusions 40 are aligned with the notches 41, and upon full insertion of the tubes, the protrusions 40 enter into a tight frictional fit with the notches 41 ensuring substantial if not complete sealing.” Para 0077; thus, the purpose of 41 is a friction based locking engagement of a flexed connection via the flanges 36 to prevent “translational and rotational movement”) the central portion (41); a tub (2, “Preferably the connection manifold 8 includes a passage which receives airflow from the blower and directs it into the water chamber 2, as well as a passage which directs airflow received via the water chamber outlet port 6, to the CPAP patient outlet port 9.” Para 0055) configured to hold a body of water and humidify the pressurized flow of respiratory gas, the tub (2) comprising: a heat conducting base plate (24, best seen Figures 6, 7 and 9, “The chamber as shown in FIG. 5 is constructed from an open bottomed plastic container enclosed by a heat conductive base 24, and includes a horizontally aligned gases inlet 27 and a parallel gases outlet 28.” Para 0069); an internal air passage (defined by the arrows 45 as shown in Figure 5, “Humidified air flows from the chamber through the outlet extension tube 31 and exits through outlet port 28. The above described flow path is illustrated in FIG. 5 by the arrow 45.” Para 0073) configured to receive the pressurized flow of respiratory gas from the blower outlet passage (via arrows near 4 which engages 2), the internal air passage (defined by the arrows 45 as shown in Figure 5) extending laterally (best seen Figures 11 and 5 by the pathway of arrows) from an aperture (5, best seen Figure 1) in a side wall of the tub (2); and a pair of tub flanges (25, best seen in Figure 5) extending laterally from respective sidewalls of the tub (2); each tub flange (25) comprising a horizontal portion and a tapered portion (best seen Figure 9), an upper surface of the tub flange (25) being level at the horizontal portion and tapering downwardly in the tapered portion  (best seen Figure 9); and a base (47, “The CPAP machine includes a heater base in a chamber receiving bay 47 to heat the water chamber, and a securing means for securing the water chamber to the CPAP machine. The securing means is provided by a securing latch 19 and a slot 17 around the periphery and of the chamber receiving bay 47.” Para 0053) that supports the flow generator (3) and the tub (2), the base (47) comprising: a floor with a heater plate (“The CPAP machine includes a heater base in a chamber receiving bay 47 to heat the water chamber, and a securing means for securing the water chamber to the CPAP machine.”  Para 0053); a pair of side walls (17/17, “a slot 17”) that oppose each other; and a pair of base flanges (118/118, “The slot co-operates with a flange 118 around the base of the water chamber to secure the chamber when in use.” Para 0053), each base flange (118/118) extending laterally inward from a respective one of the side walls (17/17), wherein the flexible sealing portion (36) of the blower outlet passage (via arrows near 4 which engages 2) is configured to sealingly engage the tub (2) when the tub (2) is received by the base (47), wherein the flexible sealing portion (36) of the blower outlet passage (via arrows near 4 which engages 2) and the tub (2) are configured so that no part of the tub (2) enters the blower outlet passage (via arrows near 4 which engages 2) when the tub is fully received by the base (47), wherein the tub (2) is removable (via “slide-on motion” Para 0053) from the base (47) by moving the tub (2) in a first direction away from the blower outlet passage (via arrows near 4 which engages 2) and is receivable by the base (47) by moving the tub (2) in a second direction (via “slide-on motion” Para 0053) opposite the first direction, wherein the tub (2) is configured so that when the tub (2) is received by the base (47), the tapered portion (best seen Figure 9) of each tub flange (25) is beneath a respective one of the base flanges (118/118) before the horizontal portion of the tub flange (25) engages said respective one of the base flanges (118/118), and wherein the heater plate of the base (“a heater base”) is positioned to engage the heat conducting base plate (24) of the tub (2) when the tub (2) is received by the base (47). 
As to Claims 3 and 15, Thudor discloses the base (47) is configured so that the tub (2) is automatically secured (via 19, “The securing latch 19 operates to prevent removal of the chamber once it has been engaged.” Para 0053 and 0054) on the base (47) when the tub (2) is fully received by the base (47) and engages the flexible sealing portion (36). 
As to Claims 4 and 14, Thudor discloses the aperture (5, best seen Figure 1) in the side wall of the tub (2) is configured to face the outlet opening (4) of the blower outlet passage (via arrows near 4 which engages 2) when the tub (2) is received within the base (47). 
As to Claims 6 and 16, Thudor discloses the flexible sealing portion (36) of the blower outlet passage (via arrows near 4 which engages 2) is removable (Para 0077) from the central portion (41).
As to Claims 7 and 17, Thudor discloses the top portion (best seen Figures 5-7 and 9) of the tub (2) comprises an outlet opening (6, “Preferably the connection manifold 8 includes a passage which receives airflow from the blower and directs it into the water chamber 2, as well as a passage which directs airflow received via the water chamber outlet port 6, to the CPAP patient outlet port 9.” Para 0055). 
As to Claims 8 and 18, Thudor discloses the flow generator (3) is separable from the base (47).  As implied in Para 0064 alternative embodiments were envisioned that wherein a second housing was utilized to provide an integral air blower wherein the water and heater base are partially or fully enclosed within a housing.  Consequently, for this construction to be an alternative embodiment, the former consideration is the separation of the base (47) from the flow generator (3). 
As to Claims 9 and 19, Thudor discloses each tub flange (25) is configured so that an upper surface of the tub flange (25) engages a lower surface of the respective base flange (118) when the tub (2) is received in the base (47). 
As to Claims 10 and 20, Thudor discloses the base flange (118) are configured to urge (via “slide-on motion” Para 0053) the tub (2) against the heater plate (“heater base”) as the tub (2) is received by the base (47).  
As to Claims 5, 11, 21, and 24-26, please see the combined rejections of Claims 3, 4, and 6-10.  The difference between those combined rejection and Claim 11 is the addition of the feature of the “vertical wall of the flow generator”.  Thudor discloses the flow generator (3) having a vertical wall (best seen Figure 1) with an opening (via 4, wherein 3 and 4 engage best seen Figure 4) associated with the central portion for the delivery of air to the tub (2). 
As to Claims 12, 13, 22, and 23, please see the rejection of Claim 2/14. The difference between Claim 2/14 and Claim 12 is the addition of the features of the “air delivery tube” and “air delivery tube connector”.  Thudor discloses an air delivery tube (“patient outlet being in fluid connection with or adapted to make fluid connection with a breathing conduit for delivery of humidified gases to a patient.” Para 0013) to convey a fluid connection with the PAP device through an air delivery tube connector (51, “An elbow tube 51 having an inlet end and an outlet end is provided to receive humidified gases from the water chamber and direct humidified gases into a flexible breathing conduit for delivery to a patient.” Para 0063).  Regarding Claims 13 and 23, well-known, standard, and conventional practice of PAP devices utilize patient interfaces include masks, endotracheal tubes, cannulas, etc. to supply a patient specific connection through the air delivery tube that can be readily removed and sanitized. 
As to Claim 27, Thudor discloses the aperture in the side wall of the tub (2) is smaller than the outlet opening (4) of the blower outlet passage (via arrows near 4 which engages 2).  In particular, Thudor discloses “the water chamber may be provided with two male connectors while the apparatus manifold is provided with corresponding female connectors” (Para 0067) by convention the male connector of the water chamber would insert the female connector of the apparatus manifold thus, resulting in the tub/water chamber being smaller than the outlet opening of the blower/manifold. 
As to Claim 28,  Thudor discloses the “slide-on motion” (Para 0053), whereby the tube flanges (25/25) of the tub (2) are inserted into a slot (17/17) on the base (47) such that base flanges (118/118) receive the tub flanges (25/25) in a manner that urges the downward movement of the tub(2) to be locked in place on the base (47).  The downward urging movement is a function of the tapered region(best seen Figure 9) of the tub flanges (25/25), effectively providing a second tub flange. 

Response to Arguments
Applicant’s arguments, Page 11, filed November 30, 2022, with respect to the effects of the newly added amendments negating the application of the species requirement, have fully considered and are persuasive.  Hence, the species restriction has been withdrawn and Applicant has received a rejection on all of the claims pending in this application, Claims 2-29. 
In the interest of advancing prosecution, Primary Examiner notes an advantageous path forward in prosecution to overcome the Thudor prior art reference is further development of claims to the relationship between the outlet opening of the blower as compared to the outlet opening of the humidifier. More explicitly, the outlet openings of Thudor are oriented in parallel, whilst, Applicant’s outlet openings are oriented perpendicular to each other. Although Claim 7 hints at the orientation of the outlet opening of the tub being in a “top portion of the tub”, there is no clear relationship or structure claimed as to the perpendicular nature.  Even though this amendment would overcome the rejection under 102, Applicant is advised there appears to be no critical benefit to this construction and thus a rejection under 103 may still be pending.  Thus, a further distinction may include a picture claim of Figures 1-3, wherein the placement of the outlet opening of the tub is located closer to the heat conducting base plate than the outlet opening of the blower. In this specific orientation, Applicant’s original specification appears to provide criticality whereby “Mounting the blower air inlet downwards” (Para 0072) appears to provide a water mitigation feature preventing the back flow of water into the blower, “so that water spill back has to completely fill this chamber before it can reach the motor” (Para 0074). Therefore, the criticality has been established for the placement of the outlet opening of the tub closer to the heat conducting plate than the location of the outlet opening of the blower in order to provide water mitigation to prevent water from reaching the motor of the blower. This construction is distinct from the construction of Thudor which clearly shows a coplanar and parallel relationship between the outlet opening of the tub and the outlet opening of the blower and relies on the air delivery tube extending through the body of the flow generator to arrive at the patient.   Thus, the Primary Examiner will need to not only locate the specific structure but provide a rationale absent the impermissible incorporation of hindsight as to why this specific structure would be obvious to one having ordinary skill in the art at the time the invention was made without gleaning such an orientation from Applicant’s disclosure. Consequently, although this suggestion will be subject to further search and consideration, Primary Examiner advises Applicant  conventional practice of humidifiers rely on a coplanar and parallel orientation between the outlet opening of the tub and the outlet opening of the blower, with no concerns to the concept of water mitigation by the orientation of the outlet opening of the tub being closer to the heat conducting base plate and perpendicular to the outlet opening of the blower.  Therefore, Primary Examiner maintains this is suggestion is an advantageous path forward in prosecution to overcome Thudor alone, and potentially in combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785